Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance
Claims 1 & 6 are allowed.
Claims 2 – 5 and 7 – 8 are allowed by virtue of dependency on claims 1 or 6.
The following is an examiner’s statement of reasons for allowance: regarding claim 1 & 6, closest prior art as searched Komura et al (US 2007/0111390, hereinafter Komura), discloses the wafer laser irradiation from the front side of the wafer, however, Komura does not disclose or render obvious the steps and structure of “ a second step of inspecting whether or not there is a tip of a fracture in an inspection region between the front surface and the modified region closest to the front surface among the plurality of rows of modified regions, the fracture extending to the front surface side from the modified region closest to the front surface, wherein in the first step, the wafer is irradiated with the laser light from the back surface side along each of the plurality of lines under a condition that a fracture extending through the plurality of rows of modified regions is formed, and in the second step, whether or not there is the tip in the inspection region is inspected by aligning a focus from the back surface
side to a region on an opposite side of the back surface with respect to the front surface, positioning a virtual focus symmetrical with the focus with respect to the front surface in the inspection region, and detecting light propagating in the semiconductor substrate from the back surface side to the back surface side via the front surface.” In view of all other limitations of claim 1 and 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD M. CHOUDHRY
Primary Examiner
Art Unit 2816



/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816